Appeal by the defendant from a judgment of the Supreme Court, Kings County (Reichbach, J.), rendered September 13, 2006, convicting him of robbery in the first degree (two counts) and assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the complainant did not sustain a “physical injury” within the meaning of Penal Law § 10.00 (9) was not raised at trial and, accordingly, is unpreserved for appellate review (see CPL 470.05 [2]; People v Gray, 86 NY2d 10 [1995]; People v Garcia, 9 AD3d 470, 471 [2004]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620, 621 [1983]), we find that it was legally sufficient to establish, beyond a reasonable doubt, that the complainant sustained a “physical injury” within the meaning of Penal Law § 10.00 (9) (see People v Chiddick, 8 NY3d 445 [2007]; People v Harvey, 309 AD2d 713 [2003]; cf. Matter of Philip A., 49 NY2d 198, 200 [1980]; Matter of Ashley M., 35 AD3d 612, 613 [2006]).
Moreover, the defendant’s contention that certain comments *711made by the prosecutor during summation were improper is unpreserved for appellate review, since the defendant failed to object or raised only a general objection to the remarks (see CPL 470.05 [2]; People v Tonge, 93 NY2d 838, 839-840 [1999]; People v Almonte, 23 AD3d 392, 394 [2005]; People v Martinez, 17 AD3d 484, 485 [2005]). In any event, the challenged remarks were a permissible response to the defense counsel’s summation (see People v Carter, 36 AD3d 624 [2007]; People v Martinez, 17 AD3d 484 [2005]; People v Duplessis, 16 AD3d 846 [2005]; People v Keller, 238 AD2d 758 [1997]; People v Colonna, 135 AD2d 724 [1987]).
The defendant’s remaining contention is without merit. Skelos, J.P, Angiolillo, Leventhal and Belen, JJ., concur.